Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, and 7-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, and 8-15 of copending Application No. 16/713104 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose similar subject matters as the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaizumi et al. (US 20140158680) in view of Tonar et al. (US 20120243093).
Regarding claim 1, Kitaizumi et al. discloses a heating device (see figure 3, i.e. the contactless power feeder) comprising: 
a primary induction coil 1 (fig. 3) positioned proximate the housing and configured to generate 5a magnetic field (i.e. a high frequency field) in response to receiving electrical power from a power supply (¶ 0039,0043, 0067);
a controller circuit 4 (fig. 3, i.e. called control part) in electrical contact with the primary induction coil 1 (fig. 3) configured to control the electrical power delivered to the primary induction coil 1 (fig. 3); and 
a secondary induction coil 12 (figs. 3-4) overlaying the primary induction coil 1 (fig. 3) and configured to receive the magnetic field (i.e. a high frequency field) from the primary induction coil 1 (fig. 3) and generate heat (¶ 0044-0045, 0048);  
10wherein the secondary induction coil 12 (figs. 3-4) is in direct contact with a windshield 2, 23 (figs. 3, 4, i.e. called top plate and a container.  A heating device is 
wherein the secondary induction coil 12 (figs. 3-4) heats the viewing window when the primary induction coil 1 (fig. 4) receives the electrical power (¶ 0048).
Kitaizumi et al. discloses all the limitations of the claimed invention as set forth above, except for a housing configured to retain a camera lens; and a viewing window through which the camera lens views a surrounding area.
However, Tonar et al. teaches a housing 14 (fig. 2) configured to retain a camera lens 38 (fig. 2); and a viewing window through which the camera lens views a surrounding area (¶ 0081, 0150). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kitaizumi‘s reference, to include such housing as set forth above, as suggested and taught by Tonar, for the purpose of incorporating on a vehicle as a stand-alone feature, or in combination with one or more other features (¶ 0079).
With respect to claim 2, Kitaizumi et al. in view of Tonar et al. discloses the limitations of the claimed invention as set forth above of which Kitaizumi further discloses wherein the primary induction coil 1 (fig. 1b) surrounds an optical axis (not shown) of the camera lens 2 (fig. 3, i.e. called top plate).
With respect to claim 7, Kitaizumi et al. in view of Tonar et al. discloses the limitations of the claimed invention as set forth above of which Kitaizumi further discloses wherein the secondary induction coil 12 (figs. 3-4) is located between glass 
With respect to claim 8, Kitaizumi et al. in view of Tonar et al. discloses the limitations of the claimed invention as set forth above of which Kitaizumi further discloses wherein the secondary induction coil 12 (figs. 3-4) is located on an inner surface of the windshield 2, 23 (figs. 3, 4, i.e. called top plate and a container).
With respect to claim 11, Kitaizumi et al. in view of Tonar et al. discloses the limitations of the claimed invention as set forth above of which Kitaizumi does not specifically disclose wherein a distance between the primary induction coil 1 (figs. 3-4) and the secondary induction coil 12 (figs. 3-4) is in a range from 0.0mm to 10.0mm (¶ 0036). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such distance between the primary coil and secondary coil as set forth above as set forth above for the purpose of forming desired power, and an operation part which is driven by the power from the secondary coil (¶ 0007), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP §2144.05. In re Aller, 105 USPQ 233.
With respect to claim 14, Kitaizumi et al. in view of Tonar et al. discloses the limitations of the claimed invention as set forth above of which Kitaizumi does not specifically disclose wherein the secondary induction coil 12 (figs. 3-4) has a thickness in a range from 1µm to 1000µm. It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the 
With respect to claim 15, Kitaizumi et al. in view of Tonar et al. discloses the limitations of the claimed invention as set forth above of which Kitaizumi does not specifically disclose wherein the secondary induction coil 12 (figs. 3-4) has a width in a range from 0.1mm to 10mm. It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such coil width range as set forth above as set forth above for the purpose of forming desired power, and an operation part which is driven by the power from the secondary coil (¶ 0007), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP §2144.05. In re Aller, 105 USPQ 233.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaizumi et al. (US 20140158680) in view of Tonar et al. (US 20120243093) as applied to claim 1 above, and further in view of Chen et al. (US 20180283913).
Regarding claim 3, Kitaizumi et al. in view of Tonar et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the controller 
However, Chen teaches wherein the controller circuit 502 (fig. 5) includes 20a low-Q resonant circuit in electrical communication with the primary induction coil (¶ 0072). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such low-Q resonant as set forth above, as suggested and taught by Chen, for the purpose of improving the energy harvesting efficiency (0072).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaizumi et al. (US 20140158680) in view of Tonar et al. (US 20120243093) as applied to claim 1 above, and further in view of KERR et al. (US 3,058,840).
Regarding claim 4, Kitaizumi et al. in view of Tonar et al. discloses all the limitations of the claimed invention as set forth above, except for wherein a temperature of the secondary induction coil is controlled by adjusting a voltage applied to the primary induction coil.
However, KERR et al. teaches wherein a temperature of the secondary induction coil is controlled by adjusting a voltage applied to the primary induction coil (24) (col. 8, lines 16-17). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such voltage adjustment as set forth above, as suggested and taught by KERR, for the purpose of maintaining an approximate uniform temperature during the holding period (col. 2, lines, 4-5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaizumi et al. (US 20140158680) in view of Tonar et al. (US 20120243093) as applied to claim 1 above, and further in view of Lucas et al. (US 20130032973).
Regarding claim 5, Kitaizumi et al. in view of Tonar et al. discloses all the limitations of the claimed invention as set forth above, except for wherein a temperature of the secondary induction coil is controlled by adjusting a frequency of a signal delivered to the primary induction coil.
However, Lucas teaches wherein a temperature of the secondary induction coil 210B (fig. 1) is controlled by adjusting a frequency of a signal delivered to the primary induction coil 210A (fig. 1) (¶ 0008, 0014). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such frequency adjustment as set forth above, as suggested and taught by Lucas, for the purpose of ensuring rapid heating of a work piece and uniform temperature distribution within the piece and improves uniformity of the heating (¶ 0006).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaizumi et al. (US 20140158680) in view of Tonar et al. (US 20120243093) as applied to claim 1 above, and further in view of Wilferth et al. (US 3,250,636).
Regarding claim 6, Kitaizumi et al. in view of Tonar et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the secondary 
However, Wilferth teaches wherein the secondary induction coil is 30comprised of a first layer of resistive material and a second layer of low-Curie point ferrite (see figure 1; col. 1, lines 60 – 70). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such material layers as set forth above, as suggested and taught by Wilferth, for the purpose of allowing to reduce temperature/heating.

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaizumi et al. (US 20140158680) in view of Tonar et al. (US 20120243093) as applied to claim 1 above, and further in view of Schmidt et al. (US 20070132318).
Regarding claim 9, Kitaizumi et al. in view of Tonar et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the secondary induction coil is formed of a conductive material having a greater electrical resistance relative to the primary induction coil.
However, Schmidt teaches wherein the secondary induction coil (22) is formed of a conductive material having a greater electrical resistance relative to the primary induction coil (21) (¶ 0013). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such conductive material as set forth above, as 
With respect to claim 12, Kitaizumi et al. in view of Tonar et al. and Schmidt et al. discloses the limitations of the claimed invention as set forth above of which Schmidt further discloses wherein a number of windings on the primary induction coil 21 (figs. 6-7) is at least one (¶ 0040). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such number of windings/turnings arrangement as set forth above, as suggested and taught by Schmidt, for the purpose of achieving the highest possible induced voltage (¶ 0013).
With respect to claim 13, Kitaizumi et al. in view of Tonar et al. and Schmidt et al. discloses the limitations of the claimed invention as set forth above of which Schmidt further discloses wherein a number of windings on the 20secondary induction coil 22 (figs. 6-7) is at least one (¶ 0040).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such number of windings/turnings arrangement as set forth above, as suggested and taught by Schmidt, for the purpose of achieving the highest possible induced voltage (¶ 0013).

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Kitaizumi et al. (US 20140158680) in view of Tonar et al. (US 20120243093) as applied to claim 1 above, and further in view of Weber (US 20070023424).
Regarding claim 10, Kitaizumi et al. in view of Tonar et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the secondary induction coil is 10characterized as segmented, wherein adjoining segments are formed of materials having a different electrical conductivity from one another.
However, Weber teaches wherein the secondary induction coil 102 (fig. 1) is 10characterized as segmented (114, 116), wherein adjoining segments are formed of materials having a different electrical conductivity from one another (¶ 0019-0021). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such electrical conductivity segment materials of the coil as set forth above, as suggested and taught by Weber, for the purpose of allowing for a uniform current distribution (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761